DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1,15 and 20. The closest found prior art are Russell et al(US 20020135581 A1), Geisner et al (US 20100281432 A1) and Cimen et al (Gokcen Cimen, Christoph Maurhofer, Robert W. Sumner, MartinGuay “AR Poser: Automatically Augmenting Mobile Pictures with Digital Avatars Imitating Poses”, 12th International Conference on Computer Graphics, Visualization, Computer Vision and Image Processing 2018, July 18, 2018, https://www.youtube.com/watch ?v=Ug -bzFEN8H8)

Russell discloses method and system for computer animation including controlling avatar in a graphical interface ([0004]).  Russell discloses camera used to track hands and head of users to produce two dimensional image ([0026]). Russell discloses rendering avatar using skeletal figure ([0020]) and convert tracked hand and head to coordinates to render avatar ([0027]). 

Geisner discloses display device to display model that maps user motion to avatar motion ([0002]). Geisner discloses generate skeletal model of user and rendering avatar with skeletal model ([0021]). Geisner discloses taking screenshot from a user gesture ([0139])

Cimen discloses 3D character pose that matches users skeleton of joints. Cimen discloses rendering human and avatar in same pose and display avatar in specific location. 

Neither Russell, Geisner nor Cimen, alone or in combination, teach the claim limitation of concurrently with displaying the screenshot that comprises the frame of the video that simultaneously depicts the first user and the first avatar, displaying a separate region comprising a blank space indicating that receipt of a corresponding screenshot from a second user is pending; and receiving input from the first user that selects the blank space.
It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1,15 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619